Title: To Benjamin Franklin from John Philip Merckle, [May? 1777]
From: Merckle, John Philip
To: Franklin, Benjamin


Sir
[May ?, 1777]
This chiefly serves to acquaint you that after taking all possible information from every circumstance in the present conjuncture of time, I have finally determined, to give the commission for the fulfilling of the weighty orders I have had the honour to be trusted with: to the House of Mr. Ambrosius Pool & Comp., Gentlemen of entire confidence and full capacity in business of any sort: and as they are from Switzerland and that their trade is in part for Italy and Germany and in part for one of the Dutch Colonies in America, they may be considered totally out of all connections with the E ... Nation: For all these reasons I have not the least doubt or that this House shall give comple sattisfaction in every sense.
As sone as I will have taken the necessary measures for the expedition of my orders, I am intentioned to make a tour to france, when I shall give me the honour to waite upon you.
I have no particular News to mention, but what is written in the News Papers and spoken in the Coffee House, the only particularity which is comen to my knowledge is, that according all appearance, the Dutch Merchantmen going to their Colonies and coming from the Same, will gett a convoy of Dutch Men of War, to which certain event (which I could not entirely discover) hath given the occasion. I remain with a profound respect Sir Your most obt. Servt.
Joh. Ph. Merckle
To the Honourable Doctor Franklin at Paris
 
Notations: Mr Merckle / J.P. Merccle no Date
